Title: From Benjamin Franklin to William Franklin, 14 July 1773
From: Franklin, Benjamin
To: Franklin, William


This letter has hitherto been published only in an extract, which omitted a long section at the beginning and a somewhat shorter one at the end. The beginning is of particular interest, because in it Franklin discussed his view of settlers’ rights, as opposed to the rights of the crown, in land acquired from the Indians. That view came extremely close to denying royal sovereignty.
The starting point of his discussion was a legal opinion that applied to India. In 1757 a petition from the East India Company raised the question of title to land that the Company had conquered in Bengal, and evoked an opinion from Attorney General Pratt, later Lord Camden, and Solicitor General Yorke. The lawyers distinguished between two kinds of territory, that acquired by conquest, in which the crown had both sovereignty and title to the land, and that acquired by peaceful cession, in which the crown was sovereign but did not have proprietary rights. The critical sentence that applied to the second kind was as follows: “In respect to such places as have been, or shall be acquired by treaty, or grant from the Mogul, or any of the Indian Princes, or governments, Your Majesty’s letters patent are not necessary, the property of the soil vesting in the Company by the Indian grants, subject only to Your Majesty’s right of sovereignty over the settlements, as English settlements, and over the inhabitants, as English subjects, who carry with them Your Majesty’s laws, whenever they form colonies, and receive Your Majesty’s protection, by virtue of Your Royal Charters.”
This sentence was later applied to American Indians. It was legally applicable, however, only on two conditions: first, that the tribal hunting grounds were not conquered territory; second, that the tribes were analogous to Indian princes in possessing full sovereignty, so that they might cede their lands to the king’s subjects by treaty. Neither condition had a sound basis in law. The first one ignored the background, for the lands in question were conquered because the French had surrendered them in the Peace of Paris; the second one flew in the face of the accepted doctrine that savages might cede only to the king. But speculators ignored such niceties. The publication of the book Franklin mentions by Willem Bolts, in March, 1772, brought the opinion and its tempting sentence into public view. On April 1, 1772, some one, perhaps William Trent, “copied” the critical sentence and doctored it to make it seem more applicable to American Indians. It was sent across the Atlantic and taken to the Illinois country, where speculators used it in negotiating for a large cession that the Indians eventually made to the Illinois Land Company; and by the spring of 1773 the doctored opinion was also circulating on the eastern seaboard. William Franklin must have obtained a copy, wondered how the speculators were using it, and enclosed it in his missing letter of April 5. His father remarked that the document contained “some small variations” from the original, with which he was obviously familiar. He seems to have taken for granted that the opinion, in whatever form, applied to America.
In that case it provided a legal buttress for the view that he had long held in private and, as this letter makes clear, had expressed to Samuel Wharton as early as 1769. When colonists acquired land from the Indians, he believed, they held it as their own with no obligation to the crown. But since 1769 his thinking, as he said, had gone considerably beyond that of the lawyers—and, as he did not say, beyond that of many Americans who were not lawyers at all. He now propounded the thesis that such acquisition of land gave the settlers three options: to remain under the king’s sovereignty, to accept that of the Indians, or to create by right of purchase a state of their own. He accepted what he took to be the Pratt-Yorke opinion as it applied to land title, in other words, and rejected its premise that the crown remained sovereign.
 
Dear Son,
London, July 14. 1773.
I received yours of April 5. and suppose I must have answered it, tho’ I find no such Answer in my Letter Book. I shall now however just take Notice of some Passages.
The Opinion of Pratt and Yorke when Attorney and Sollicitor General is undoubtedly a good One, so far as it allows the Indian Power of Grant in their own Lands. It has been lately printed here at large in Bolts’s Book on Indian Affairs. There are some small variations in your Extract. I gave the same Opinion to Mr. Wharton when he arrived here with respect to the Retribution Grant, and advised his not applying for a Confirmation, which I thought not only unnecessary, but what would be attended with infinite Delay and Difficulty thro’ the Chicane of Office. My Advice farther was to proceed immediately to sell and settle the Lands, without supposing any Occasion for such Confirmation; and he has since frequently acknowledged the Propriety of the Advice, and wished he had followed it. But he then thought Purchasers would not have been satisfy’d with the Right, and therefore fell upon the Method of Proposing the Purchase from the Crown of a large Tract in Company, that should include it, so to avoid the Question; and by reserving to all their private Rights that might be included in the great Purchase, the Property under the Retribution Grant should be secured to the Grantees. This was the Plan of our first Petition for the 2,500,000 Acres.
But my Opinion, as being somewhat of a Civilian, goes a little farther than that of those great Common Lawyers, differing also in some Respects. For I think
1. That it is the natural Right of Men to quit when they please the Society or State, and the Country in which they were born, and either join with another or form a new one as they may think proper.
The Saxons thought they had this Right when they quitted Germany and established themselves in England. And if this had not always been a Right, there could at this Day have been but one Rightful Government in the World. All the rest would be but Desertions and Sub Desertions from that One, subject to be reclaim’d and punish’d for Desertion.
2. Those who thus quit a State, quit [Submission?] to its Protection, but do not therefore become its Enemies.
[3.] If they purchase Territory in another Country, it may [be only?] on Terms of submitting to the Sovereignty and Laws before established therein or, Freedom from that Sovereignty may be purchas’d with the Land. This latter I take to be the Case[?] with respect[?] to Lands purchas’d of the Indian Nations in America.
4. If a Freedom from the Sovereignty is purchased with the Land, the Purchasers may either introduce there the Sovereignty of their former Prince, if they chuse it as needing his Protection; or they may erect a new one of their own, if they are sufficient to their own Defence.
According to these Principles I thought the Retribution Grant to the Traders good without a Confirmation here. They having a Right to take, and Government here no Right to forbid their Taking Grants from Indians of Property on which it had previously no Claim. And I think that any Englishman or Number of Englishmen may if they please purchase Lands of an Indian Nation unite with it and become Subject to its Government; or if they do not chuse that, and their Numbers be sufficient, they may, purchasing with the Lands a Freedom from Indian Authority, erect a new State of their own.
I have heard Nothing here of the Purchase you mention in the Ilinois Country: but you see from the above that I should make no question of the Validity of such Purchases. I imagine however, that since Government begins to taste the Advantage of Selling Lands in America, it will soon begin to think of monopolising them, by some Means or other, and preventing all private Purchases.
As to Mr. Wharton’s preventing your having a Share of [the] Retribution Tract, knowing nothing of your Agreement or its Foundation, I know not what to say to it. But I wonder there should be any Talk of excluding you from the Ohio Affair, having always paid up your Share of the Expences with Mr. Galloway’s and my own, for which I have Receipts under the Hands of Trent and Wharton: And I think it not in their Power.
Of late I have had very small Concern in Conducting the Business. I seldom see Mr. Wharton, and hear only by the bye what is carrying on. He is not only shy of me himself, but I suspect that thro’ his means some of my other Friends are render’d cool to me. As this however is mere Suspicion I take no Notice of it. About a Fortnight since he came to me to justify himself on Account of [an] open Letter sent to him thro’ my Hands by Mr. Morgan. He then told [me] that only a Council was wanting to be got together to refer the Gr[ant to the] Attorney General. Yesterday I met with him and [torn] at [Mr. Todd’s at?] Walthamstow, where we dined. Messrs. Walpole [torn]. He then told me that with great Difficulty he had at [last completed it?] and got the Draft into the Attorney General’s Hands. He [torn] always full of the infinite Difficulties he meets with [and his skill in?] surmounting them. Mr. Walpole afterwards told [us that the? Bu]siness was now in a fair way of being speedily concluded; and his Accounts have weight with me; as I know his Interest with the Ministry has been the principal Means of getting us thus far, and on that I most rely for getting us through. [In the margin: Tho’ Wharton’s Industry ought to be allow’d its Share.] Being in a mixt Company, we could not speak much of the Affair. It is reported that Col. Mercer is to be Governor and some other Officers are mentioned of whom I know nothing. Some of the Partners begin to see Mr. W. in an unfavourable Light, and one of them came to me to day to communicate his Doubts about the Fairness of W.’s Proceedings, of which more in my next. I shall soon begin to stir a little more in the Business, apprehending it may be of use for the common Interest of the Company.
I wonder to hear by yours of Apr. 28, that the Tea Urn was without Handles. Are there not Rings or something to lift it by? If there are, those may be covered with Cane or some what that will prevent the Heat’s passing to the Hand.
There can be nothing in the Story of a Present bought for the Indians. I must have heard of it, as our Shares of the Money would have been wanted. I am sorry that Capt. Falconer should on my Letter sell his Interest. I am sure I did not advise it, but only caution’d him against talking or thinking too sanguinely about the Affair, it being still an Uncertainty.
I wish I could have return’d with Capt. All, believing as I do, your Character of him to be a just one. But some Business will detain me till the September Packet, in which I now seriously think of Embarking. Sir J.P. had Thoughts of going to Italy; and perhaps I might have taken that Journey with him, and embark’d at Leghorn. But he is gone to Scotland.
There was more Craft than Friendship in my old Friend’s sending to purchase your Share, which you mention in yours of April 30. Perhaps I resent it as much as you do.
I know not how to explain the Conduct of Lord Dunmore in granting Lands as you say on the Kanhawa. Perhaps it is a Mistake.
I am glad to find by yours of May 4 that you have been able to assist Josiah Davenport a little; but vex’d that he and you should think of putting me upon a Solicitation which it is impossible for me to engage in. I am not upon Terms with Lord North to ask any such Favour [from him.] Displeased with something he said relating to America, I have never been at his Levees, since the first. Perhaps he has taken that amiss. For [the last week we] met occasionally at Lord Le Despencer’s, in our Return from [Oxford, w]here I had been to attend the Solemnity of his Installation, and He seem’d studiously [to avoid] speaking to me. I ought to be asham’d to say that on such [occasions] I feel myself to be as proud as any body. His Lady indeed was more [gracious. She came,] and sat down by me on the same Sopha, and condescended to enter into a Conversation with me agreably enough, as if to make me some Amends. Their Son and Daughter were with them. They staid all Night, so that we din’d, supp’d, and breakfasted together, without exchanging three Sentences. But had he ever so great a Regard for me, I could not ask that Office, trifling as it is, for any Relation of mine. And detesting as I do the whole System of American Customs, believing they will one Day bring on a Breach through the Indiscretion and Insolence of those concern’d in the Collection, I should never wish to see one so near to me engag’d in that Business. If you think him capable of acting as Deputy-Secretary, I imagine you might easily obtain that for him of Mr. Morgann. He has lately been with me, is always very complaisant, and understanding I was about returning to America, requested my Interest to obtain for him the Agency of your Province. His Friend Sir Watkin Lewes who was formerly Candidate for the same great Place, is now High Sheriff of London, and in the way of being Lord Mayor: The new Sheriffs elect, are, (could you think it?) both Americans, viz, Mr. Sayre, the New Yorker, and Mr. W. Lee, they say a Virginian, and Brother to Dr. Lee.
I now come to your last, of May 31. I send you Home’s Essays, with a little Piece on the Principles of Vegetation, and a Parcel of Magazines and Pamphlets. We are trying to get the Bellmetal Skillets, [in the margin: and if they can be had in time shall send them per this Ship,] but understand they are not much us’d here.
I am glad you stand so well with Lord Dartmouth. I [am] likewise well with him, but he never spoke to me of augmenting your Salary. He is truly a good Man, and wishes sincerely a good Understanding with the Colonies, but does not seem to have Strength equal to his Wishes. Between you and I, the late Measures have been, I suspect, very much the King’s own, and he has in some Cases a great Share of what his Friends call Firmness. Yet, by some Painstaking and proper Management, the wrong Impressions he has received may be removed, which is perhaps the only Chance America has for obtaining soon the Redress she aims at. This entirely to yourself.
And now we are among Great Folks, let me tell you a little of Lord Hillsborough. I went down to Oxford with and at the Instance of Lord Le Despencer, [who] is on all occasions very good to me, and seems of late very desirous of my Company. Mr. Todd too was there, who has some Attachment to Lord H. a[nd in] a Walk we were taking told me as a Secret that Lord H. was much chagrin’d at being out of Pla[ce, and] could never forgive me [for] “Writing that Pamphlet against his [report] about the Ohio. I assur’d him, says Mr. T. that I know you did not write [it and the consequence is, that] he thinks I know the contrary and wanted to im[pose upon him in your favour; and so I] find he is now displeas’d with me and for no other C[ause in the World. His friend] Bamber Gascoign too, says, that they well know it [was written by Dr. Franklin, who was] one of the most mischievous Men in England.” That same Day Lord H. called upon Lord L[e D. whose chamber and mine were together] in Queen’s College. I was in the Inner Room shifting, and heard his Voice, but did not then see him as he went down Stairs immediately with Lord Le Dr. who, mentioning that I was above, he return’d directly and came to me in the pleasantest Manner imaginable. “Dr. F. says he, I did not know till this Minute that you were here, and I am come back to make you my Bow! I am glad to see you at Oxford, and that you look so well, &c.” In Return for this Extravagance I complimented him on his Son’s Performance in the Theatre, tho’ indeed it was but indifferent; so that Account was settled. For as People say, when they are angry, if he strikes me, I’ll strike him again. I think sometimes it may be right to say, if he flatters me I’ll flatter him again. This is Lex Talionis, returning Offences in kind. His Son however (Lord Fairford) is a valuable young Man, and his Daughters Lady’s Mary and Charlotte most amiable young Women. My Quarrel is only with him, who of all the Men I ever met with is surely the most unequal in his Treatment of People, the most insincere, and the most wrong-headed; witness besides his various Behaviour to me, his Duplicity in encouraging us to ask for more Land, when we first ask’d only for 2,500,000 Acres, ask for enough to make a Province, were his Words, pretending to befriend our Application, then doing every thing to defeat it, and reconciling the first to the last by saying to a Friend, that he meant to defeat it from the Beginning, and that his putting us upon asking so much was with that very View, Supposing it too much to be granted. Thus, by the way, his Mortification becomes double. He has serv’d us by the very Means he meant to destroy us, and tript up his own Heels into the Bargain.
Mr. Dagge, the Solicitor, who is one of our Partners; and who begins of late to dislike Wharton for assuming to himself all Merit in every thing, and on other Accounts told me yesterday that the Pamphlet above mentioned was drawn up between Messrs. Walpole, Wharton and himself. That Wh. had a good deal of Cleverness in furnishing Facts, but was for every now and then for putting some Things in contrary to his Advice who was sure they would do harm; that persisting in his Opposition, Wharton was very uppish and peremptory with him, to a degree of Insolence. That Mr. Walpole too was offended with his Behaviour, and once angrily threw the Papers on the Floor saying he would have nothing more to do with the Business. That then Wh. was all Submission and Compliance; and so they went on. Dagge added, That he never had met with a Man who on the first Acquaintance struck him so advantageously as Wharton, but that he had now a very different Opinion of him, and was sure that if we did not take care he would chouse us all. Dagge dines with me tomorrow, and I shall hear a little more. He says, if we succeed all is owing to Walpole. I write these Things for your Information only. Keep them intirely to your self.
I will communicate your Postscript to Mr. Hopkinson. He is in the Country at present.
Mr. Elphinstone, tho’ Schoolmasters are apt to flatter the Friends of Children, was only just in speaking highly of Billy. I am much satisfied both with his Learning and Behaviour, and Elphinstone seems to value himself so much on improving him that I have hesitated about sending him to Eaton, which otherwise I should be inclin’d to do. Tho’ I every day hear Complaints of the Great Schools and even of the Universities, for the Relaxation of all Discipline, the viciousness of the Youth, and Extravagance of the Expence. Yet imagining that the Knowledge of Men is best learnt by a Boy in a Croud of Boys, a Knowledge, which, as Pope says,
Is, tho’ no Science, fairly worth the seven,
I have been strongly for sending him first to Eaton and then to Oxford. But I fear the Expence will be too great for you, as they tell me he cannot live at Eaton for less than two Hundred Pounds a Year, nor at Oxford well for less than three. Perhaps I shall take him over with me, and leave you to judge for yourself when you have seen him.
I am now working closely to prepare for the Voyage, and shall allow my self no more Country Pleasure this Summer. Several Friends have urg’d me to pass some time with them, at their Country Places, particularly Mr. Sargent, M. Fitzmaurice, Mr. Steele, and Mr. Dagge, besides the Bishop of St. Asaph and Lord Le Dr. whose kind Invitations I received on the same Day and send them to you as flattering a little my Vanity (and of course yours) to find my Company solicited by two Peers, a Spiritual and a Temporal at the same time. This too will show you that if I were dispos’d to be idle I could pass my time agreably enough; for at all their Houses every one seems desirous of contenting me. Wycomb too is quite a Paradise, and Twyford another—with more Saints in it.
I inclose you a Letter Mr. Strahan left with me to send per last Packet, but being out of Town when that was dispatch’d I omitted it. I wrote to you before, that he also begins to be suspicious of W. and is much for my Staying here; but I have too many Reasons for wishing to see home.
I shall communicate to Mr. Hopkinson what you write concerning the Mission at Trenton.
The other Day Hayne’s Son brought me the enclosed. I talked with him a little about his Expedition to New Jersey. [He] seems quite as silly as his Father, so that the Family consists [of] two Fools and a Madwoman. I understood from Lord D. that [they] had sent over an Attorney to procure the necessary Information to enable them to sue for the Estate; but this Simpleton tells me they have sent no body but Lord Dartmouth himself has sent over one Lieut. Webb, who formerly lived there, expressly on this Business, and has promised him if he succeeds that he shall have Conferment.
My eyes are tired. I am ever Your affectionate Father
B. [Franklin]


It is long since I have heard from Mr. Galloway. I purpose writing to him per Sutton.
Per Capt. Osborne or perhaps Sutton

